RENDERED: APRIL 1, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals
                     NO. 2021-CA-0047-MR

TRILOGY HEALTHCARE OF
FAYETTE I, LLC D/B/A THE
WILLOWS AT HAMBURG; CARA
CLARK, IN HER CAPACITY AS
EXECUTIVE DIRECTOR OF TRILOGY
HEALTHCARE OF FAYETTE I, LLC
D/B/A THE WILLOWS AT HAMBURG;
TRILOGY HEALTH SERVICES, LLC;
TRILOGY HEALTHCARE CENTERS,
LLC; TRILOGY INVESTORS, LLC;
TRILOGY MANAGEMENT
HOLDINGS, LLC; AND TRILOGY
MANAGEMENT SERVICES, LLC                           APPELLANTS


            APPEAL FROM FAYETTE CIRCUIT COURT
v.          HONORABLE ERNESTO SCORSONE, JUDGE
                   ACTION NO. 14-CI-01890


JOEL TECHAU, AS CO-EXECUTOR OF
THE ESTATE OF KENNETH C.
TECHAU; JOEL TECHAU,
INDIVIDUALLY; NEAL TECHAU,
INDIVIDUALLY; AND NEAL
TECHAU, AS CO-EXECUTOR OF THE
ESTATE OF KENNETH C. TECHAU                         APPELLEES
                                         OPINION
                                        REVERSING

                                       ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Trilogy Healthcare of Fayette I, LLC d/b/a The Willows at

Hamburg; Cara Clark, in her capacity as Executive Director of Trilogy Healthcare

of Fayette I, LLC d/b/a The Willows at Hamburg; Trilogy Health Services, LLC;

Trilogy Healthcare Centers, LLC; Trilogy Investors, LLC; Trilogy Management

Holdings, LLC; and Trilogy Management Services, LLC (collectively referred to

as appellants) bring this appeal from a December 15, 2020, Opinion and Order of

the Fayette Circuit Court. We reverse.

              Before his death, Kenneth C. Techau was a resident of the Willows at

Hamburg, a long-term health care facility.1 On May 16, 2014, Joel Techau, as co-

executor of the estate of Kenneth C. Techau; Joel Techau, individually; Neal

Techau, individually; and Neal Techau, as co-executor of the estate of Kenneth C.

Techau (collectively referred to as appellees) filed a complaint in Fayette Circuit

Court against, inter alios, appellants. Appellees claim that appellants acted

negligently, recklessly, and violated Kentucky Revised Statutes (KRS) 216.515 in




1
 A recitation of the facts leading to Kenneth C. Techau’s death can be found in Trilogy
Healthcare of Fayette I, LLC v. Techau, 605 S.W.3d 60, 63-65 (Ky. App. 2019).

                                              -2-
the care of Kenneth and wrongfully caused the death of Kenneth. Appellees

sought both compensatory and punitive damages.

              Eventually, a jury trial ensued in August 2017. The jury found that

appellants violated their respective duties set forth in KRS 216.515(19) and acted

negligently in their care of Kenneth. Consequently, the jury awarded appellees

compensatory damages. Additionally, the jury found that appellants’ actions were

grossly negligent and awarded appellees punitive damages. In total, the jury

awarded appellees $105,124.15 in compensatory and punitive damages against

appellants.

              Thereafter, appellees filed a motion for attorney’s fees pursuant to

KRS 216.515(26).2 Appellees pointed out that the jury found that appellants

violated KRS 216.515(19) in the care of Kenneth, thus entitling them to attorney’s

fees under KRS 216.515(26).

              By Trial Order, Verdict and Judgment entered October 11, 2017, the

circuit court rendered judgment against appellants for $5,124.15 in compensatory

damages and $100,000 in punitive damages. Appellees were further awarded

$260,984.59 in attorney’s fees per KRS 216.515(26).3



2
 We note that Kentucky Revised Statutes 216.515(26) was amended effective March 25, 2022,
but such amendment has no bearing on this appeal.
3
 The final judgment also included $3,001.01 for recoverable court costs for a total judgment of
$108,125.16, exclusive of attorney’s fees.

                                              -3-
            Appellants directly appealed the October 11, 2017, judgment to the

Court of Appeals. In Trilogy Healthcare of Fayette I, LLC v. Techau, 605 S.W.3d

60, 63-65 (Ky. App. 2019), the Court of Appeals affirmed the damages award,

including punitive damages, but reversed and remanded the award of attorney’s

fees. As to the award of attorney’s fees, the Court determined that appellees’ claim

under KRS 216.515(19) did not survive the death of Kenneth. Consequently, the

Court of Appeals concluded there was “no legal authority for an award of

attorney’s fees under KRS 216.515(26).” Techau, 605 S.W.3d at 67-68.

            Upon remand to the circuit court, appellees filed a Motion for

Judgment on the Law of the Case as to Violation of KRS 216.515(6) and Motion

for Award of Attorneys’ Fees. Appellees argued that at trial, they tendered jury

instructions as to a violation of KRS 216.515(6); however, the circuit court had

declined to instruct the jury thereupon. Nonetheless, appellees argued:

                   The COA [Court of Appeals] has affirmed the
            factual bases for clear violation of KRS 216.515(6). The
            Court details those bases on pages 14 through 16 of its
            Opinion and Order. Then, the Court finds: ‘We hold that
            the egregious conduct of The Willows – for the brief time
            that Kenneth was a resident at the facility – combined
            with the minimal amount of compensatory damages to
            his estate, support the amount of punitive damages
            imposed by the jury.’

                  Therefore, the law of the case, the determination of
            egregious conduct by respondents, provide an
            independent basis for the trial court to affirm the trial


                                        -4-
            court’s award of attorneys’ fees under (6) instead of (19)
            of KRS 216.515. . . .

Motion for Attorneys’ Fees at 4-5. Appellants filed a response and argued that the

Court of Appeal’s Opinion was clear that appellees were not entitled to attorney’s

fees under KRS 216.515(26). Appellants also maintained that appellees waived

any entitlement to an award of attorney’s fees per KRS 216.515(26) based upon

violation of KRS 216.515(6).

            By Opinion and Order entered December 15, 2020, the circuit court

awarded appellees $260,984.59 in attorney’s fees under KRS 216.515(26). In so

doing, the court reasoned:

                   In the present case, the jury obviously made a
            finding of personal injury under Instruction No. 2 and
            awarded damages for the associated medical and hospital
            expenses. Further, the jury found the defendant’s
            conduct to be grossly negligent, [and] outrageous. The
            COA sustained the jury’s finding and expressly held that
            the ‘harm’ caused by the Willows was ‘physical rather
            than economic.’ Then the COA stated: ‘There was
            substantial evidence presented to the jury that each of the
            actions taken (or in some instances, not taken) by the
            Willows played a role in causing Kenneth’s death. We
            conclude that the evidence of the degree of
            reprehensibility of the Willows was substantial.’

                   Under Overstreet [v. Kindred Nursing Centers Ltd.
            P’ship, 479 S.W.3d 69 (Ky. 2015)], where there has been
            a finding of personal injury to a resident caused by a
            nursing home, the nursing home has violated subsection
            6 of the Resident’s Rights statute. The COA has
            affirmed the factual basis for clear violation of KRS
            216.515(6). The Court details those bases on pages 14

                                        -5-
             through 16 of its Opinion. Then the Court found: ‘We
             hold that the egregious conduct of The Willows – for the
             brief time that Kenneth was a resident at the facility –
             combined with the minimal amount of compensatory
             damages to his estate, support the amount of punitive
             damages imposed by the jury.’

                    Therefore, the law of the case, the determination of
             egregious conduct by defendants, provide an independent
             basis for the trial court to find a violation of KRS
             216.515(6). Plaintiffs preserved the claim under KRS
             216.515(6) by tendering a jury instruction incorporating
             that section. . . .

                    The COA has remanded this matter to this Court
             for proceedings not inconsistent with its Opinion. This
             Court finds that the jury determinations and the COA’s
             Opinion that the conduct of the defendants was
             reprehensible is ‘law of the case’ and pursuant to
             [Kentucky Rules of Civil Procedure] CR 56 there are
             more than sufficient facts, established by the jury and
             COA, for this Court to find violation of KRS 216.515(6)
             without a new jury trial on that issue.

                   Therefore, the Court finds as a matter of law, CR
             56 and the law of the case, that the jury and COA has
             found and affirmed the factual basis for clear violation of
             KRS 216.515(6).

Opinion and Order at 4-5 (citations omitted). This appeal follows.

             From the record, it appears that the circuit court rendered its

December 15, 2020, Opinion and Order pursuant to Kentucky Rules of Civil

Procedure 56. A summary judgment is proper where there exists no genuine issue

of material fact and movant is entitled to judgment as a matter of law. Steelvest,

Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476 (Ky. 1991). All facts and

                                         -6-
inferences therefrom are reviewed in a light most favorable to the non-moving

party. Id. However, if there are no factual issues, a summary judgment looks only

to questions of law, and our review is de novo. Brown v. Griffin, 505 S.W.3d 777,

781 (Ky. App. 2016). In this appeal, there are no factual disputes. Our review

proceeds accordingly.

             Appellants contend that the circuit court committed reversible error by

awarding appellees $260,984.59 in attorney’s fees under KRS 216.515(26).

Appellants initially argue that the award of attorney’s fees is in contravention of

this Court’s Opinion in Techau, 605 S.W.3d 60. Moreover, appellants note that

appellees did not file a protective cross-appeal after the jury trial, raising as error

the circuit court’s failure to submit a jury instruction to the jury pursuant to KRS

216.515(6) at trial. As a result, appellants maintain that appellees waived any

claim thereunder. Appellants further assert that the circuit court abused its

discretion and improperly denied them a jury trial upon the attorney’s fees claim

under KRS 216.515(6).

             In Kentucky, the law of the case doctrine is a rule “universally

recognized, that an opinion or decision of an appellate court in the same cause is

the law of the case for a subsequent trial or appeal[.]” Union Light, Heat & Power

Co. v. Blackwell’s Adm’r, 291 S.W.2d 539, 542 (Ky. 1956); Rehm v. Ford Motor

Co., 365 S.W.3d 570, 578 (Ky. 2011). So, the questions or issues resolved in an


                                           -7-
appellate opinion may not be subsequently reconsidered. Brown v.

Commonwealth, 313 S.W.3d 577, 610 (Ky. 2010); Newman v. Newman, 451

S.W.2d 417, 420 (Ky. 1970). Our Supreme Court has held that “[i]t is a trial

court’s duty to apply the decision of an appellate court.” Rehm, 365 S.W.3d at

578. And, the application of the law of the case doctrine presents an issue of law.

Kincaid v. Johnson, True & Guarnieri, LLP, 538 S.W.3d 901, 917 (Ky. App.

2017).

             To decide this issue, we must initially undertake a review of the Court

of Appeals’ Opinion in Techau, 605 S.W.3d 60. In relevant part, our Court

concluded:

                I. Appellees’ claims under KRS 216.515

                 The Willows argues [sic] that the circuit court erred in
             several respects with regard to Appellees’ claims
             under KRS 216.515, also known as the Residents’ Rights
             statute: (1) the claims should have been dismissed
             because they do not survive the death of the resident; (2)
             because the claims should have been dismissed, the
             circuit court erred by submitting jury instructions
             regarding any alleged violations of KRS 216.515; (3) the
             circuit court erred in applying KRS 216.515(26) in its
             decision to award attorney’s fees to Appellees. After
             careful review, we agree, reverse and remand.

             Because only issues of law are involved in interpretation
             of KRS 216.515, our review is de novo. Overstreet v.
             Kindred Nursing Centers Limited Partnership, 479
             S.W.3d 69, 73 (Ky. 2015).




                                         -8-
Appellees have two claims under KRS 216.515. The first
claim, set forth in jury instruction 1B, is pursuant to KRS
216.515(19) which states:

      Every resident and the responsible party or
      his responsible family member or his
      guardian has the right to be fully informed
      of the resident’s medical condition unless
      medically contraindicated and documented
      by a physician in the resident’s medical
      record.

The second claim, set forth in jury instruction 1C, is
pursuant to KRS 216.515(22) which states:

      The resident’s responsible party or family
      member or his guardian shall be notified
      immediately of any accident, sudden illness,
      disease, unexplained absence, or anything
      unusual involving the resident.

KRS 216.515(26) was not part of the jury instructions but
was relied upon by the circuit court in awarding
attorney’s fees to Appellees. It states, in relevant part,

      Any resident whose rights as specified in
      this section are deprived or infringed upon
      shall have a cause of action against any
      facility responsible for the violation. The
      action may be brought by the resident or his
      guardian[.] . . . Any plaintiff who prevails
      in such action against the facility may be
      entitled to recover reasonable attorney’s
      fees, costs of the action, and damages. . . .

We note that jury instruction 1A does not fall under KRS
216.515, or any Kentucky statute. The language of this
instruction reads:




                            -9-
      Each resident must receive and the facility
      must provide the necessary care and services
      to attain or maintain the highest practicable
      physical, mental and psychological well-
      being, and consistent with the resident’s
      comprehensive assessment and plan of care.

This language appears to be lifted, verbatim, from an
outdated version of 42 C.F.R. § 483.25, in effect from
October 7, 2005[,] through November 27, 2016. This
section of the Code of Federal Regulations’ scope, as
defined in 42 C.F.R. § 483.1, contains only “the
requirements that an institution must meet in order to
qualify to participate as a Skilled Nursing Facility in the
Medicaid program. They serve as the basis for survey
activities for the purpose of determining whether a
facility meets the requirements for participation in
Medicare and Medicaid.” Appellees argued to have this
language included with jury instructions 1B and 1C,
which contain language lifted directly from the
Residents’ Rights statute. It is unclear from the record
how much, if at all, the circuit court relied on the jury’s
finding that The Willows had violated the “right”
contained in instruction 1A when awarding attorney’s
fees to Appellees.

We review Appellees’ claims under KRS 216.515 in the
context of Overstreet. In that case, the estate of the
deceased resident brought action against the nursing
home under KRS 216.515(6), (18), (20), and (22). The
Kentucky Supreme Court held that KRS 216.515(6)
codified the common law duty to avoid negligently or
intentionally injuring another person. Id. at 76. The
Court further held that, because it was a common law
claim, it survived the death of the resident. However, the
Court found that the plaintiff’s remaining claims,
including the claim made under subsection (22), did not
survive the death of the resident. The Court held that the
various subsections of KRS 216.515 “authorize court
action as needed to compel compliance with statutory

                            -10-
protections designed for the benefit and enjoyment of
residents during their lifetimes.” Id. at 77 (emphasis
added). In the event that violations of the statute actually
resulted in injury to the resident or damage to his
property, then the existing common law causes of action
would survive pursuant to KRS 411.140, to redress the
grievance on behalf of his estate. Id. at 77-78.

We note that the claims as presented under jury
instructions 1A – C and jury questions 1 – 3 were not
submitted to the jury for the purpose of awarding
damages to Appellees. Indeed, the jury instructions did
not allow for an award of damages based on violation
of KRS 216.515. The Willows argued that an award of
damages under the statute would result in double
recovery if the jury also found a violation of the standard
duty of care. The circuit court agreed. Compensatory
damages were awarded by the jury based on instructions
for violation of the standard duty of care. The circuit
court allowed the jury to find that The Willows had
violated the provisions of KRS 216.515 (or not) only for
the purpose of determining whether the court would
award attorney’s fees under KRS 216.515(26). Under
the instructions given, the jury found that The Willows
violated KRS 216.515(19). The circuit court cited this
finding by the jury in awarding attorney’s fees to
Appellees after the trial. The record shows that at no
time have Appellees argued any authority other
than KRS 216.515(26) for the award of attorney’s fees.

Overstreet is controlling on this matter. The Kentucky
Supreme Court directly addressed Appellees’ claim
under KRS 216.515(22) in Overstreet. The Court held
that this claim does not survive the death of the
resident. Id. at 78. We agree and similarly hold that
Appellees’ claim under KRS 216.515(19) also does not
survive the death of Kenneth because it is not related to
injury to Kenneth or his property. Because these claims
expired at Kenneth’s death, jury instructions regarding
the claims were improper. Further, because the claims

                            -11-
              expired at Kenneth’s death, there is no legal authority for
              an award of attorney’s fees under KRS 216.515(26).
              There is also no legal authority for awarding attorney’s
              fees under jury instruction 1A and jury question 1,
              seemingly lifted directly from an outdated federal
              regulation. Accordingly, we remand the circuit court’s
              order awarding attorney’s fees to Appellees for
              proceedings not inconsistent with this opinion.

Id. at 66-68 (citations and footnotes omitted).

              From the above, it is clear that the Court of Appeals directly

addressed and decided the issue of appellees’ entitlement to attorney’s fees under

KRS 216.515(26) in Techau, 605 S.W.3d 60. Likewise, there were no jury

instructions based upon KRS 216.515(6) presented at trial in this case nor was this

issue preserved for appellate review in the first appeal. As noted in Techau, the

jury instructions did not allow for an award of damages for violations of KRS

216.515. Techau, 605 S.W.3d at 67. Upon concluding that appellees’ claim

pursuant to KRS 216.515(19) did not survive the death of Kenneth, the Court held

that “there is no legal authority for an award of attorney’s fees under KRS

216.515(26).” Techau, 605 S.W.3d at 67-68. This holding is plain, unambiguous,

and conclusive as law of the case upon the issue of attorney’s fees per KRS

216.515(26), and it is binding upon the parties, the circuit court, and this Court.

Under the law of the case doctrine, a trial court must “strictly follow the mandate

given by an appellate court in that case.” Buckley v. Wilson, 177 S.W.3d 778, 781

(Ky. 2005).

                                         -12-
             Accordingly, the circuit court’s award of attorney’s fees to appellees

under KRS 216.515(26) was error as it violated the law of the case doctrine. For

this reason, we reverse the circuit court’s award of $260,984.59 in attorney’s fees

per KRS 216.515(26).

             We view any remaining contentions of error as moot or without merit.

             For the foregoing reasons, we reverse the Opinion and Order of the

Fayette Circuit Court.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Edmund J. Benson                          Thomas K. Herren
Lexington, Kentucky                       Lexington, Kentucky




                                        -13-